Citation Nr: 1035503	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an injury to the right hand with claimed resultant 
neurological disability.

2.  Entitlement to an evaluation in excess of 50 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the 
Army National Guard from November 6, 1974 to April 12, 1975 and 
on active duty with the Army from January 1977 to July 1978.  The 
Veteran also had subsequent periods of ACDUTRA and inactive duty 
for training (INACDUTRA).

This matter comes before the Board on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In October 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The Board previously remanded this matter in May 2008.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for eczema, 
to include as secondary to service-connected 
pseudofolliculitis barbae, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In July 1996, the Veteran was hospitalized at the Fort Howard 
VA Medical Center for treatment of alcohol abuse.  
2.  While hospitalized at the Fort Howard VA Medical Center in 
July 1996, the Veteran struck his right hand while lifting 
weights.  The Veteran was not undergoing VA treatment or 
examination at the time of the right hand injury.  

3.  A current right hand disability was not caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or by events not 
reasonably foreseeable on the part of VA in furnishing medical 
treatment.   

4.  Pseudofolliculitis barbae affects 20 to 40 percent of exposed 
areas and does not require corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for residuals of an 
injury to the right hand with claimed resultant neurological 
disability is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2009).  

2.  The criteria for a rating in excess of 30 percent for 
pseudofolliculitis barbae compensable are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In an April 2003 letter, the RO provided the Veteran with notice 
of the evidence required to substantiate his claims.  The letter 
informed the Veteran what evidence he should provide and what 
evidence VA would obtain on his behalf.  This letter satisfied 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the rating decision on appeal. 

An October 2006 letter explained how disability ratings and 
effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
several VA examinations for his skin disability.  A medical 
opinion has been obtained with regard to his claim for 
compensation pursuant to § 1151.  

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claims

A.  Compensation under § 1151 for right hand injury

For claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. 
§ 1151 shall be awarded where a Veteran suffers an injury or an 
aggravation of an injury that results in an additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment.  Such disability is a qualifying additional disability 
if it was not the result of the Veteran's willful misconduct and 
the disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Actual causation is required.  To establish causation, evidence 
must show that the hospital care, medical or surgical treatment, 
or examination resulted in the Veteran's additional disability or 
death.  Merely showing that a Veteran received care, treatment, 
or examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability 
or death caused by a Veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(2009).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death and (i) that VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2009).

At the hearing, the Veteran testified that that he sustained an 
injury of the right forearm while hospitalized at the Fort Howard 
VAMC in 1996.  He testified that he was exercising, and a rack of 
weights fell over.  He stated that he dropped a weight and it 
fell on his forearm.  

VA records show that the Veteran was hospitalized at the VA 
Medical Center at Fort Howard, Maryland in July 1996 for 
treatment of detoxification from alcohol.  Records do not reflect 
any treatment for the Veteran's right arm during the period of 
hospitalization.

A summary dated in July 1996 noted that the Veteran completed 
detox uneventfully and was transferred to the substance abuse 
treatment program.  The summary noted that, while on the unit, 
the Veteran was lifting weights and struck his right hand.  An x-
ray was negative for fracture.  

In March 2009, the Veteran had a VA examination.  The examiner 
indicated that the claims file was reviewed.   The examiner noted 
that barbells fell on the Veteran's right arm when he was 
hospitalized at the Fort Howard VAMC in 1996.   

The Veteran reported complaints of burning and tingling 
parasthesias and pain in the right arm radiating from the neck 
down to the fingers in the right hand.  It was noted that the 
Veteran had an EMG evaluation in 2007, which was abnormal.  It 
was noted that the findings were consistent with an acute on 
chronic cervical radiculopathy (C6-C7-C8-T1).  There was also 
evidence of superimposed right median neuropathy at the wrist 
(carpal tunnel syndrome).  The examiner diagnosed cervical 
spondylosis and cervical radiculopathy, right arm.  
The examiner stated that the neurological disability of the right 
arm is due to, or the result of, an injury incurred while 
hospitalized at the Fort Howard VA Medical Center in July 1996.  
The examiner opined that the injury to the right arm and shoulder 
and neck likely caused or accelerated the development of cervical 
spondylosis noted on MRI.  The examiner opined that the 
neurogenic pain in the right arm is "more likely than not" a 
direct result of the nerve root injury in the cervical spine due 
to trauma in July 1996.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional 
disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result of 
injury that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital care, 
medical or surgical treatment, or examination" furnished by VA 
and that such additional disability was directly caused by that 
VA activity.  Id. at 101.

In the Loving case, the veteran was undergoing a VA examination 
when a metal ceiling grate or panel fell on him.  In that case, 
the Court held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not caused 
by it, and concluded that the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 "lies beyond the ambit of section 1151."  
Loving, 19 Vet. App. at 100-101.  In support of its conclusion in 
the Loving case, the Court made reference to the case of Sweitzer 
v. Brown, 5 Vet. App. 503 (1993), in which the Court had affirmed 
a Board decision which denied 38 U.S.C.A. § 1151 benefits for a 
veteran who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized wheelchair 
struck the claimant in the lower torso, and knocked him to the 
ground.  The Court, in Sweitzer, held that 38 U.S.C.A. § 1151 
contemplated recovery only for disability resulting from the 
examination itself, and not for disability sustained while merely 
waiting in the building for an examination.

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 "does 
not address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of actions by 
the VA."  Id. at 505.  The Court noted that the legislative 
history reinforced the conclusion that compensation under 38 
U.S.C. 
§ 1151 is to be awarded only for an increase in disability that 
is the result of action by VA, and not from a coincidental event.  
Id.; see also VAOPGCPREC 7-97 (Jan. 29, 1997) (the provisions of 
38 U.S.C.A. § 1151 effective prior to October 1, 1997, do not 
cover injuries which were merely incurred during or coincident 
with hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide compensation 
for disability related to VA treatment or examination has not 
changed.

At the hearing, the Veteran and his representative contended that 
the weight lifting injury occurred because the weights were not 
properly secured.  Without addressing the merits of the Veteran's 
contentions regarding alleged negligence, it would seem that the 
Federal Tort Claims Act might offer a more appropriate avenue for 
seeking a remedy for the claimed disability.  

The Board finds that compensation under 38 U.S.C.A. § 1151 is not 
warranted.   The right hand injury sustained while weight lifting 
was coincidental to VA hospital treatment.  The evidence does not 
show that the injury was caused by VA hospital care, medical or 
surgical treatment.  Based on the foregoing, the Board finds that 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an injury to the right hand with claimed resultant 
neurological disability is not warranted.  The benefit-of the-
doubt doctrine is not applicable, as the preponderance of the 
evidence weighs against the claim.  38 U.S.C.A. § 5107(b).

B.  Increased rating for pseudofolliculitis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).

A February 1997 rating decision granted service connection for 
pseudofolliculitis barbae and assigned a non-compensable (zero 
percent) rating.  In December 2002, the Veteran submitted a claim 
for an increased rating for pseudofolliculitis barbae.  The 
Veteran asserted that his disability had increased in severity.  
In a July 2003 rating decision, the RO increased the evaluation 
of pseudofolliculitis barbae to 30 percent disabling.  

Pseudofolliculitis barbae is rated by analogy to dermatitis or 
eczema under Diagnostic Code 7806.  Diagnostic Code 7806 provides 
that a 30 percent rating is assignable where 20 to 30 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total of six 
weeks or more, but not constantly, during the past 12-month 
period.  A maximum evaluation of 60 percent is assignable where 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas are affected, or; where constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7808 (2009).

The Veteran had a VA examination in May 2003.  The examiner noted 
review of the claims file.  The examination report noted a 
history of pseudofolliculitis barbae since boot camp.  The 
Veteran complained of itchy and painful pustules and papules in 
the beard area.  The Veteran reported that he used benzoyl 
peroxide gel, clindamycin gel, erthromycin solution and desonide 
cream.  

On physical examination, the VA examiner noted extensive 
hyperpigmented follicular papules in the beard area, as well as a 
few deep small nodules.  The examiner noted that virtually every 
hair follicle had a follicular macule or papule.  There was 
minimal essential erythema and scaling over the face.  The 
examiner did not indicate the percentage of areas affected by 
pseudofolliculitis barbae.  

VA outpatient records during the appeal period reflect outpatient 
treatment for pseudofolliculitis barbae.  A July 2002 dermatology 
record reflects that the Veteran complained of itching.  A VA 
dermatologist noted multiple hyperpigmented papules and nodules 
in the beard area.  

The Veteran had a VA examination in December 2005.  The examiner 
noted minimal pseudofollicullitis involving the beard area.   The 
examiner noted that the Veteran was followed by VA 
dermatologists.  The examination report did not indicate what 
percentage of the face was affected by pseudofolliculitis.

The Veteran had a VA examination in April 2009.  The examiner 
noted that the claims file was reviewed.  The examiner noted a 
history of pseudofolliculitis barbae.  The condition was treated 
with Desonide cream.  Duration of the condition was constant in 
the past 12 months.  The examiner noted that the treatment was a 
topical corticosteroid.  

On physical examination, the examiner noted papulofollicular, 
pustular, cicatrical eruption on the face and beard area with 
pigmentary and nodular lesions.  The condition affected 20 to 40 
percent of exposed areas.

The evidence set forth above establishes that pseudofolliculitis 
barbae affects 20 to 40 percent of exposed area.  This disability 
is treated with topical medications and does not require systemic 
therapy such as corticosteroids or other immunosuppressive drugs.  
A rating in excess of 30 percent is not assignable, as the 
evidence does not reflect that 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, and does not 
indicate that the Veteran's pseudofolliculitis barbae requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

C.  Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  However, there is no evidence in this 
instance that the rating criteria are inadequate to evaluate the 
Veteran's skin disability.  There is no evidence that 
pseudofolliculitis, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation assigned) 
or necessitates frequent periods of hospitalization.  
Accordingly, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).







ORDER

Entitlement to VA compensation benefits pursuant to 38 U.S.C.A. § 
1151 for residuals of an injury to the right hand with claimed 
resultant neurological disability is denied.

A rating in excess of 30 percent for pseudofolliculitis barbae is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


